Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered. Claims 1 and 3-11 remain pending.

Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “in a plan view on the one surface of the base material and the another surface of the base material, respectively, an arrangement of the micro concave-convex structure is a zigzag arrangement with respect to a traveling direction of internally propagating -2-Patent Application No. 16/077,800 Reply to Final Office Action of October 22, 2021light “ must be shown or the feature(s) canceled from the claim(s).  
The drawings are unclear with respect to the limitations as claimed for the following reasons:
1. Although the macro concave-convex structure is shown through out the lightguide in instant Fig.1, however the front view of Fig.1 that is shown in Fig.2 illustrates only a small portion of the macro concave-convex structure. The entire pattern of the   macro concave-convex structure from the front view should be shown in Figure 2, so it is clear as to how the pattern is a zig zag arrangement beginning from the light source region upon the end of Fig.1. However, only a very small portion (piecemeal) of the front view of Fig.1 is extracted and shown in Fig.2 which does not provide a complete picture of the zigzag arrangement as claimed. Therefore, as shown in instant Figure 2, it is not clear as to how the pattern looks like to the left of this drawing and to the right of the drawing, with respect to the stretch of the macro concave-convex structure of Fig.1.  
     

    PNG
    media_image1.png
    202
    675
    media_image1.png
    Greyscale


2. The Drawing is also unclear because the conventional meaning of zig zag is: a line or course having abrupt alternate right and left turns.
Which would look below: 

    PNG
    media_image2.png
    161
    348
    media_image2.png
    Greyscale

However, instant Drawing 2 does not look like a zig zag shape, because it appears that a zigzag shape is being extracted from a circular pattern with one macro concave-convex structure being disposed at the center of this circular pattern as shown below:

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    551
    612
    media_image3.png
    Greyscale

If the above circular pattern can be considered as a zigzag pattern then for example another pattern such as the Drawing below can also be considered as a zigzag pattern:

    PNG
    media_image4.png
    535
    532
    media_image4.png
    Greyscale


Appropriate correction is needed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “in a plan view on the one surface of the base material and the another surface of the base material” in 
 in a plan view on the one surface of the base material and the another surface of the base material, respectively, an arrangement of the micro concave-convex structure is a zigzag arrangement with respect to a traveling direction of internally propagating -2-Patent Application No. 16/077,800 Reply to Final Office Action of October 22, 2021light.
and in 
wherein, in a plan view on the one surface of the base material and another surface of the base material, respectively, an angle between an arrangement direction of the micro concave-convex structure and a direction perpendicular to a propagation direction of the internally propagating light is 30 to 60 degrees.
is unclear language. The base material is element 10 as shown below:

    PNG
    media_image5.png
    806
    598
    media_image5.png
    Greyscale

However, with specific reference to the Drawings and details of the specification explained for the Drawings, the zigzag is formed on just one of the two surfaces of the base material and not on both surfaces of the base material. Therefore the limitation of “in a plan view on the one surface of the base material and the another surface of the base material, respectively, an arrangement of the micro concave-convex structure is a zigzag arrangement with respect to a traveling direction of internally propagating -2-Patent Application No. 16/077,800 Reply to Final Office Action of October 22, 2021 light” is unclear as the limitation is indicative of the zig zag arrangement on both surfaces. For example, although the specification describes the zigzag arrangement in the general sense in paragraphs [0008], however the detail description of the invention shown in Figures 2 and 7 are drawn to zigzag arrangements formed only on the top surface. The specification does not provide any details regarding the zigzag arrangement for both sides of the body material with respect to the detailed description of the invention through the drawings and also throughout the specification nowhere does it describe that the 30-60 degrees angle as claimed, pertains to both sides of the body material 10. 
For purposes of examination the limitation is considered as “in a plan view on top surface of the base material, respectively, an arrangement of the micro concave-convex structure is a zigzag arrangement with respect to a traveling direction of internally propagating -2-Patent Application No. 16/077,800Reply to Final Office Action of October 22, 2021 light and an angle between an arrangement direction of the micro concave-convex structure and a direction perpendicular to a propagation direction of the internally propagating light is 30 to 60 degrees. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   	Claims 1,3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JPH06342159, cited by Applicant) in view of Otowa (WO2016035776, cited by Applicant, US equivalent US 20170299778 is relied upon in the rejection) and Oshiyama (US 20180041661)
Regarding claim 1, Makoto teaches an optical body comprising:
a base material 50 (light guide plate 50 in [0003], Fig.3);
a macro concave-convex structure (rare triangular surface 50b) that is formed on one surface of the base material and emits internally propagating light L1 that is injected in an inside of the base material from a side surface of the base material, from another surface of the base material; and
a micro concave-convex structure formed periodically to follow each of both surfaces of the base material (the top horizontal surface of 50 that is uneven) and a surface of the macro concave-convex structure (fine rugged surface 2 on surface 50b), wherein the surface of the macro concave-convex structure has an inclined surface that is inclined with respect to the one surface by more than or equal to 30° and less than 90° (angles of the two inclined/triangular shaped surfaces 50b with respect to the horizontal surface as shown below), 



    PNG
    media_image6.png
    553
    600
    media_image6.png
    Greyscale

 	Makoto does not teach an average period of concavity and convexity of less than or equal to a wavelength of visible light for the micro concave-convex structure. 
Otowa teaches an average period of concavity and convexity of less than or equal to a wavelength of visible light for the micro concave-convex structure (Abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention, to use the period as disclosed in Otowa in the device of Makoto in order to achieve anti-reflection (Abstract).

Makoto in view of Otowa teaches in a plan view, parallelly arranged microstructures (Fig.2 in Otowa) but does not teach and in a plan view on the one surface of the base material and the another surface of the base material, respectively, an arrangement of the micro concave-convex structure is a zigzag arrangement with respect to a traveling direction of internally propagating light., wherein, in a plan view on the one surface of the base material and the another surface of the base material, respectively, an angle between an arrangement direction of the micro concave-convex structure and a direction perpendicular to a propagation direction of the internally propagating light is 30 to 60 degrees.
 Oshiyama teaches the microstructures in a plan view are arranged either in zig-zag or random patterns (Fig.25B and Fig.25A, [0107], [0108], [0118]). Oshiyama further teaches an angle between an arrangement direction of the micro concave-convex structure and a direction perpendicular to a propagation direction of the internally propagating light is 30 to 60 degrees.
The direction of propagation and the line perpendicular to the direction of propagation in Oshiyama is shown below:


    PNG
    media_image7.png
    339
    458
    media_image7.png
    Greyscale

Therefore the limitation of “an angle between an arrangement direction of the micro concave-convex structure and a direction perpendicular to a propagation direction of the internally propagating light is 30 to 60 degrees “is disclosed by Oshiyama as shown below:


    PNG
    media_image8.png
    263
    307
    media_image8.png
    Greyscale

 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention, to use the pattern arrangement as disclosed in Oshiyama in the device of Makoto in view of Otowa in order to achieve uniform illumination ([0013] in Otowa).
 
 Regarding claim 3, Makoto in view of Otowa and Oshiyama teaches the invention as set forth in claim 1 above, but does not indicate a separate light emitting region and a non-light emitting region. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide separate regions wherein the one surface is partitioned into a light emitting region where the macro concave-convex structure is formed and a non-light emitting region other than the light emitting region, and the micro concave-convex structure is formed in each of both of the light emitting region and the non-light emitting region since where the general conditions of a claim are disclosed in the prior art, forming portions of light emitting and non-light emitting regions involve routine skill in the art.

Regarding claim 4, Makoto in view of Otowa and  Oshiyama teaches the micro concave-convex structure extends in a direction perpendicular to the surface of the macro concave-convex structure (since the uneven sections 2 are Makoto are protruding out from the macro concave-convex structure).

Regarding claim 5, Makoto in view of Otowa and  Oshiyama teaches the macro concave-convex structure is an aggregate of a plurality of macro convexities and a plurality of macro concavities and at least one of the plurality of macro convexities and the plurality of macro concavities has a prism shape, and the micro concave-convex structure is formed to follow a surface of each of the plurality of macro convexities and the plurality of macro concavities (the prism shape of surface 50b in Figures 1 and 3 in Makoto).

Regarding claim 8, Makoto in view of Otowa and Oshiyama teaches the optical body, wherein an average height of the micro concave-convex structure is more than or equal to 200 nm (paragraph 3 on page 6 of Otowa).

Regarding claim 9, Makoto in view of Otowa and Oshiyama teaches the invention as set forth in claim 1 above, but does not teach the base material has a multiple-layer structure. However Makoto in view of Otowa teaches multiple sections in the base material consisting of the macro concave-convex structure, and the micro concave-structure on the top and bottom surfaces, as a single layer, and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a multi-layer, in place of  the single layer of Makoto in view of Otowa, since forming  multi-layers an article which has formerly been formed as a single layer involves only routine skill in the art.

Regarding claim 10, Makoto in view of Otowa and Oshiyama teaches light emitting device (light source body in [0001] in Makoto) comprising: the optical body: and a light source that is provided on a side surface of the optical body and injects light into an inside of the optical body from the side surface of the optical body (shown by Rays L1 in Makoto).

Regarding claims 11,  Makoto in view of Otowa and  Oshiyama: teaches the zigzag pattern comprises a first row of micro concave-convex structures and a second row of micro concave-convex structures; -4-Patent Application No. 16/077,800 Reply to Non-Final Office Action of April 8, 2021 the first and the second row are arranged parallel to each other and parallel with respect to the traveling direction of internally propagating light (see pattern in Fig.25B of Oshiyama); a distance between the first row and the second row is less than or equal to a wavelength of visible light ([0073] in Otowa) ; and the micro concave-convex structures in the first row and the second row are offset as shown in Fig.25B of Oshiyama, but Makoto in view of Otowa and  Oshiyama does not explicitly teach the micro concave-convex structures in the first row and the second row are offset by half the length of a microconvexity or microconcavity,. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention, to offset the micro concave-convex structures by routine experimentation such that it is offset by half the length of a microconvexity or microconcavity in the device of Makoto in view of Otowa in Oshiyama in order to optimize the uniformity in the illumination ([0013] in Oshiyama).

	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Otowa and Oshiyama further in view of Endoh (US 20080265149)
Regarding claims 6 and 7, Makoto in view of Otowa and  Oshiyama teaches the invention set forth in claim 1 above, but is silent regarding a luminous reflectance is less than or equal to 1.0% (for claim 6) and a chromaticity of light reflected from the optical body (*a,*b)  is less than or equal to 1.0 (for claim 7).
Endoh teaches uneven surface structures wherein the luminous reflectance is less than or equal to 1.0% ([0009]).    From the teachings of Endoh, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to achieve reflectance of 1% or less and a chromaticity (a* b*) of reflection of less than or equal to 1.0 for the microstructures in the device of Makoto in view of Otowa and Oshiyama in order to optimize the anti-reflection effects ([0009] in Endoh).   

Response to Arguments
The arguments filed by the Applicant on 4/21/22 is acknowledged however they are disclosed in Oshiyama as shown in Figure below, wherein the top most Figure of the instant drawing 2 is relied upon and is shown to be analogous to Oshiyama’s Figure 4B, with respect to the limitation of: “an angle between an arrangement direction of the micro concave-convex structure and a direction perpendicular to a propagation direction of the internally propagating light is 30 to 60 degrees”

 

    PNG
    media_image9.png
    728
    567
    media_image9.png
    Greyscale

 			Further Applicant is directed to the objection to the drawings wherein the entire look of the macro concave-convex structure pattern right from the light incidence area and further along the light guide of Fig.1 is not shown in Fig.2 which is the top view of Fig.1 macro concave-convex structure.
Also regarding the 112 rejection above, the description of the invention using Drawings only pertains to the top surface wherein the limitation of the zigzag pattern and for the 30-60 degrees in claim 1, are only described for the top surface and not both surfaces throughout the description of the invention using Drawings.

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875